Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
The amendment entered on February 07, 2021 has addressed the claim objections & 35 USC 112(b) rejections set forth in the previous office action.  Claims 1-8 remain pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 & 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukami (US 2016/0123315 A1) (Fukami hereinafter).
Regarding Claim 1, Fukami teaches:  A quick-exhaust diaphragm pump (1), comprising an upper cover body (11), a valve seat (10) and a valve plate (12), wherein the upper cover body (11) is arranged on the valve seat (10; Figure 1), a communication cavity (9B) is formed (Figure 1); an air outlet (113) and a pressure relief opening (111a) are formed in the upper cover body (11; Figure 1); the communication cavity (9B) communicates with the air outlet (113) and the pressure relief opening (111a; Figure 1); the valve plate (12) is arranged between the valve seat (10) and the upper cover body (11; Figure 1); a pressure relief airbag (121) for opening or closing the pressure relief opening (111a; Figure 1) is arranged on the valve plate (12; Figure 1); an air inlet passage (see the annotation of Figure 1 below) for communicating with the pressure relief airbag (121) and an air release passage (9A) for discharging air in the pressure relief airbag (121) are arranged on the valve seat (10); a buffer seat (8) is arranged at a lower end of the valve seat (10); a buffer slot (see the annotation of Figure 1 below) is formed in the buffer seat (8); the buffer seat (8) is arranged on the valve seat (10), a buffer space (see the annotation of Figure 1 below) is formed by the lower surface of the valve seat (10) and the buffer slot (see the annotation of Figure 1 below); and a supply passage (106) for communicating with the buffer space and the air inlet passage (see the annotation of Figure 1 below) is arranged on the valve seat (10). 

    PNG
    media_image1.png
    645
    874
    media_image1.png
    Greyscale

Regarding Claim 7, Fukami teaches the invention as disclosed above in Claim 1, wherein Fukami further teaches:  characterized in that positioning blocks (see the annotation of Figure 1 below) extending toward the valve seat (10) are arranged at the edges of the two sides of the buffer seat (8), and positioning grooves in which the positioning blocks (see the annotation of Figure 1 below; The identified “positioning blocks” are received within respective recesses formed in the valve seat (10)) are embedded are formed in the valve seat (10).

    PNG
    media_image2.png
    270
    1030
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fukami (US 2016/0123315 A1) (Fukami hereinafter) in further view of Yokomachi et al (US 6,260,369 B1) (Yokomachi hereinafter).
Regarding Claim 2, Fukami teaches the invention as disclosed above in Claim 1, wherein Fukami further teaches:  further comprising a piston device (7, 6 & 4) for conveying air to the supply passage (106), the piston device (7, 6 & 4) comprises a piston seat (6) arranged at the lower end of the buffer seat (8), a diaphragm portion (7) located between the piston seat (6) and the buffer seat (8), and a driving component (3 & 5) for driving the diaphragm portion (7) to incline (Figure 1); an air inlet (82); a one-way inlet (75) communicating with the air inlet (82) and piston airbags (61) located at the two sides of the one-way inlet (82) and forming a pump chamber (70) are arranged on the diaphragm portion (7).
Fukami fails to teach that the air inlet is formed in the piston seat.  
Yokomachi teaches a variable pump with a piston (16) reciprocating within a chamber (10a) defined by a piston seat (10), where a fluid inlet (28) is in communication with suction chamber (27) of the piston pump, the fluid inlet being formed in the piston seat (10), see Figure 1 & Column 13 - Lines 14-17.
As noted above, Fukami has the “air inlet (82)” being formed in the “buffer seat (8)”.  HOWEVER, the applicant has not described how having the “air inlet” being formed specifically “in the piston seat” would provide any novel or unexpected result over a diaphragm pump that had the air inlet formed in the buffer seat (as taught by Fukami). The examiner would argue that this is demonstrated in the fact that Yokomachi which has fluid being drawn into the piston pump chamber through a passage formed in the “piston seat”.  For this reason, the examiner holds that the location of the “air inlet” would have been an obvious design choice to one having ordinary 
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the diaphragm pump assembly of Fukami to have the air inlet formed in the piston seat, taught by Yokomachi.  Having the “air inlet” formed in the piston seat would provide the benefit of allowing the pump to be used in applications where there isn’t sufficient room radially adjacent to the pump to allow for sufficient air flow (i.e. a plurality of pumps stacked together) without changing the operation of the pump.     
Regarding Claim 3, Fukami in view of Yokomachi teaches the invention as disclosed above in Claim 2, wherein Fukami further teaches:  characterized in that the driving component (3 & 5) comprises a base plate (53) in transmission connection with the piston airbags (71), a rotating wheel (51) eccentrically connected to the base plate (53) by a connecting rod (52), and a motor (3) for driving the rotating wheel (51) to rotate (Figure 1).
Regarding Claim 4, Fukami in view of Yokomachi teaches the invention as disclosed above in Claim 3, wherein Fukami further teaches:  characterized in that locking holes (53c) are formed in the base plate (53), and locking portions (Figure 1) clamped in the locking holes (53c) extend from the piston airbags (71).
Regarding Claim 5, Fukami in view of Yokomachi teaches the invention as disclosed above in Claim 2, wherein Fukami further teaches:  characterized in that the bottom of the buffer slot (105) is provided with collecting passages (81) communicating with the pump chamber (70) and a one-way valve plate (84) for preventing the reverse flow of air entering the collecting passages
Regarding Claim 6, Fukami in view of Yokomachi teaches the invention as disclosed above in Claim 5, wherein Fukami further teaches:  characterized in that the bottom of the buffer slot (105) is provided with a sunken portion which is sunken inwardly, and a protruding portion embedded in the sunken portion extends from the one-way valve plate (see the annotation of Figure 1 below; The identified “sunken portion” is sunken inwardly in the upper surface of the buffer seat (8) around a projection (83).  The body of the “valve plate (84)” that surrounds the projection (83) of the buffer seat (8) is “embedded in the sunken portion” & “extends” from the upper surface of the “one-way valve plate (84)”).

    PNG
    media_image3.png
    331
    982
    media_image3.png
    Greyscale


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fukami (US 2016/0123315 A1) (Fukami hereinafter) in further view of Uematsu et al (US 2009/0105096 A1) (Uematsu hereinafter).
Regarding Claim 8, Fukami teaches the invention as disclosed above in Claim 7, wherein Fukami further teaches:  characterized in that inner sides of the positioning blocks (see the annotation of Figure 1 below) are provided with guiding surfaces (the outer surface of the identified “positioning blocks” would act as “guiding surfaces” as the buffer seat (8) is connected to the valve seat (10)).

    PNG
    media_image2.png
    270
    1030
    media_image2.png
    Greyscale

Fukami fails to teach wherein the positioning blocks are provided with guiding surfaces with low ends inclined toward the buffer slot.
HOWEVER, Uematsu is directed to two plates (41 & 42) where the bottom plate (42) has a positioning block (60) that extends from a surface of the bottom plate to be received within a recess formed within the upper plate (41), see Figure 9. The positioning block (60) comprises an inclined guiding surface (61).  Please note that the proposed modification being made is to modify the identified “positioning block” of Fukami with a radial projection that mates with a corresponding radial recess in the valve seat (10) to help axially lock the two pieces together (see Paragraph 258 of Uematsu).  Such a modification would help to prevent axial displacement between the two components during operation/assembly.
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the positioning blocks of Fukami with projections (to form inclined guiding surfaces) to help better secure the buffer seat to the valve seat, as taught by Uematsu.

Response to Arguments
Applicant's arguments filed February 07, 2021 have been fully considered but they are not persuasive. 
The applicant asserts that Fukami fails to teach the “so-called buffer seat 8 comprises a buffer slot” without clearly pointing out why they feel that Fukami fails to teach this limitation.  
The examiner holds that Fukami does provide a teaching for this limitation because the identified “buffer slot” meets all of the claimed structural limitations for the buffer slot provided in Claim 1.  The claim merely requires that the buffer slot is formed in the buffer seat (see Lines 11-12) AND forms a part of the buffer space (see Lines 12-13).  As noted in the rejection above, the identified “buffer slot” is defined by the upper annular space of member 8 & the annular space at the bottom of member 10.  So the identified “buffer slot” in Fukami is “formed in the buffer seat” & “forms a part of the buffer space”, thereby reading on the applicants claim language.  
For these reasons, the examiner did not find the applicants arguments to be persuasive.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.J.B/Examiner, Art Unit 3746 

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746